 



Exhibit 10.2
INVESTMENT MANAGEMENT TRUST AGREEMENT
This Agreement is made as of June 8, 2006 by and between Community Bankers
Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(the “Trustee”).
WHEREAS, the Company’s Registration Statement on Form S-1, as amended,
No. 333-124240 (together with any registration statement filed pursuant to
Rule 462(b), the “Registration Statement”), for its initial public offering of
securities (the “IPO”) has been declared effective as of the date hereof by the
Securities and Exchange Commission (the “Effective Date”); and
WHEREAS, I-Bankers Securities Incorporated (“I-Bankers”), Maxim Group LLC and
Legend Merchant Group, Inc. (the “Representatives”) are acting as the
representatives of the underwriters in the IPO; and
WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Certificate of Incorporation, $56,450,000 of the gross proceeds of the
IPO ($65,090,000 if the underwriters’ over-allotment option is exercised in
full) will be delivered to the Trustee to be deposited and held in a trust
account for the benefit of the Company and the holders of the Company’s common
stock, par value $.01 per share, issued in the IPO (the amount to be delivered
to the Trustee will be referred to herein as the “Property”; the stockholders
for whose benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and
WHEREAS, a portion of the Property consists of $2,100,000 (or $2,415,000 if the
underwriters’ over-allotment option is exercised in full) attributable to the
underwriters’ discount which the Representatives have agreed to deposit in the
Trust Account (defined below); and
WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;
IT IS AGREED:
1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:
(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, in a segregated trust account (“Trust Account”)
established by the Trustee at a branch of JPMorgan Chase NY Bank or Morgan
Stanley selected by the Trustee;
(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;
(c) In a timely manner, upon the written instruction of the Company, to invest
and reinvest the Property in any “Government Security” or in money market funds
selected by the Company meeting the conditions specified in Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, as determined
by the Company. As used herein, “Government Security” means any Treasury Bill
issued by the United States, having a maturity of one hundred and eighty days or
less;

 

1



--------------------------------------------------------------------------------



 



(d) Collect and receive, when due, all principal and income arising from the
Property, one-half of which income, net of taxes, shall become part of the
“Property,” as such term is used herein; and the remaining income arising from
the Property, net of taxes, up to $1,129,000 ($1,302,000 in the event of the
exercise of the over allotment option in full) may be released to the Company
periodically to fund its working capital requirements;
(e) Notify the Company of all communications received by it with respect to any
Property requiring action by the Company;
(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns relating
to income from the Property in the Trust Account or otherwise;
(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
in writing to do so;
(h) Render to the Company and to I-Bankers on behalf of the Representatives, and
to such other person as the Company may instruct, monthly written statements of
the activities of and amounts in the Trust Account reflecting all receipts and
disbursements of the Trust Account;
(i) If there is any income or other tax obligation relating to the income from
the Property in the Trust Account or otherwise, in each case as determined by
the Company, then, from time to time, at the written instruction of the Company,
the Trustee shall promptly to the extent there is not sufficient cash in the
Trust Account to pay such tax obligation, liquidate such assets held in the
Trust Account as shall be designated by the Company in writing, and disburse to
the Company by wire transfer, out of the Property in the Trust Account, the
amount indicated by the Company as owing in respect of such income tax
obligation; and
(j) Commence liquidation of the Trust Account only upon receipt of and only in
accordance with the terms of a letter (the “Termination Letter”), in a form
substantially similar to that attached hereto as either Exhibit A or Exhibit B,
signed on behalf of the Company by its President or Chairman of the Board and
Secretary, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account only as directed in the Termination Letter and the
other documents referred to therein.
2. Limited Distributions Of Income From Trust Account.
(a) If there is any income tax obligation relating to the income from the
Property in the Trust Account, then, at the written instruction of the Company,
the Trustee shall disburse to the Company by wire transfer, out of the Property
in the Trust Account, the amount indicated by the Company as required to pay
income taxes; and

 

2



--------------------------------------------------------------------------------



 



(b) Upon written request from the Company in a form substantially similar to
that attached hereto as Exhibit C, which may be given not more than once in any
calendar quarter, the Trustee shall distribute to the Company by wire transfer
an amount equal to one-half of the income collected on the Property through the
last day of the calendar quarter immediately preceding the date of receipt of
the Company’s request; provided, however, that the maximum amount of
distributions, net of taxes, that the Company may request and the Trustee shall
distribute pursuant to this Section 2(b) shall be $1,129,000 or $1,302,000 if
the over-allotment is exercised by the underwriters. The first such distribution
shall include income through the first full calendar quarter following the
effective date of the IPO, with the Company’s request made after such date. It
is understood that the Trustee’s only responsibility under this section is to
follow the instructions of the Company; and
(c) Except as provided in Section 2(a) and 2(b) above, no other distributions
from the Trust Account shall be permitted except in accordance with Sections
1(i) and 1(j) hereof.
3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:
(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s President or Chairman of the Board. In addition, except with respect
to its duties under Section 1(i) above, the Trustee shall be entitled to rely
on, and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;
(b) Hold the Trustee harmless and indemnify the Trustee from and against, any
and all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any action, suit or other proceeding
brought against the Trustee involving any claim, or in connection with any claim
or demand which in any way arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any income earned from
investment of the Property, except for expenses and losses resulting from the
Trustee’s gross negligence or willful misconduct. Promptly after the receipt by
the Trustee of notice of demand or claim or the commencement of any action, suit
or proceeding, pursuant to which the Trustee intends to seek indemnification
under this paragraph, it shall notify the Company in writing of such claim
(hereinafter referred to as the “Indemnified Claim”). The Trustee shall have the
right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably withheld.
The Company may participate in such action with its own counsel;
(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made pursuant to Sections 2(a) and 2(b) as
set forth on Schedule A hereto, which fees shall be subject to modification by
the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees and further agreed that said transaction
processing fees shall be deducted by the Trustee from the disbursements made to
the Company pursuant to Section 2(b). The Company shall pay the Trustee the
initial acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date. The Trustee shall refund to
the Company the annual fee (on a pro rata basis) with respect to any period
after the liquidation of the Trust Fund. The Company shall not be responsible
for any other fees or charges of the Trustee except as set forth in this Section
3(c) and as may be provided in Section 3(b) hereof (it being expressly
understood that the Property shall not be used to make any payments to the
Trustee under such Sections);

 

3



--------------------------------------------------------------------------------



 



(d) Provide to the Trustee a copy of any letter of intent, agreement in
principle or definitive agreement that is executed by the Company prior to the
conclusion of 18 months following consummation of the IPO; and
(e) Provide to the Trustee a copy of the certified oath and report of an
independent inspector of election in respect of the stockholder vote at the
meeting called by the Company to consider and act upon any proposed Business
Combination.
4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:
(a) Take any action with respect to the Property, other than as directed in
Section 1 hereof and the Trustee shall have no liability to any party except for
liability arising out of its own gross negligence or willful misconduct;
(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;
(c) Change the investment of any Property, other than in compliance with
Section 1(c);
(d) Refund any depreciation in principal of any Property;
(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;
(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, judgment, instruction, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Trustee, in good faith, to be genuine and to be signed or
presented by the proper person or persons. The Trustee shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 

4



--------------------------------------------------------------------------------



 



(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
(h) As and to the extent requested from time to time by the Company, prepare,
execute and file such tax reports, income or other tax returns and pay any taxes
with respect to income and activities relating to the Trust Account, regardless
of whether such tax is payable by the Trust Account or the Company (including
but not limited to income tax obligations), it being expressly understood that
as set forth in Section 1(i), if there is any income or other tax obligation
relating to the Trust Account or the Property in the Trust Account, as
determined from time to time by the Company and regardless of whether such tax
is payable by the Company or the Trust, at the written instruction of the
Company, the Trustee shall issue a check directly to the taxing authorities
designated by the Company, out of the Property in the Trust Account, for the
amount indicated by the Company as owing to each such taxing authority; and
(i) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a) or 2(b) above.
5. Termination. This Agreement shall terminate as follows:
(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with the United States
District Court for the Southern District of New York and upon such deposit, the
Trustee shall be immune from any liability whatsoever;
(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(j) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).
6. Miscellaneous.
(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit D. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names. The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.

 

5



--------------------------------------------------------------------------------



 



(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflict of
laws. It may be executed in several counterparts, each one of which shall
constitute an original, and together shall constitute but one instrument.
(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. The parties hereto may
change, waive, amend or modify any provision contained herein that may be
defective or inconsistent with any other provision contained herein only upon
the written consent of each of the parties hereto; provided that such action
shall not materially adversely affect the interests of the Public Stockholders.
Any other change, waiver, amendment or modification to this Agreement shall be
subject to approval by a majority of the Public Stockholders. As to any claim,
cross-claim or counterclaim in any way relating to this Agreement, each party
waives the right to trial by jury.
(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York for purposes of resolving any
disputes hereunder.
(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:
if to the Trustee, to:
Continental Stock Transfer & Trust Company
17 Battery Place
8th Floor
New York, New York 10004
Attn: Mr. Frank Di Paolo, CFO
Fax: (212) 616-7620
if to the Company, to:
Community Bankers Acquisition Corp.
717 King Street
Alexandria, Virginia 22314
Attn: Mr. Gary A. Simanson, President
Fax: (703) 757-8202
with a copy to:
Dilworth Paxson LLP
1133 Connecticut Avenue, N.W., Suite 620
Washington, DC 20036
Attn: Kathleen L. Cerveny, Esq.
Fax: (202) 452-0930

 

6



--------------------------------------------------------------------------------



 



in either case with a copy on behalf of the Representatives to:
I-Bankers Securities Incorporated
125 E. John Carpenter Freeway
Suite 260
Irving, Texas 75062
Attn: Shelley Gluck, Chief Financial Officer
Fax: (214) 687-0023
Greenberg Traurig, LLP
600 Three Galleria Tower
13155 Noel Road
Dallas, TX 75240
Attn: Phillip Kushner, Esq.
Fax: (972) 419-1251
(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company. This agreement may be assigned by the Company to a wholly-owned
subsidiary of the Company upon written notice to the Trustee.
(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
part of the Property under any circumstance.
(h) The Trustee hereby consents to the inclusion of Continental Stock Transfer &
Trust Company in the Registration Statement and other materials relating to the
IPO.
[Signature page follows]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

              CONTINENTAL STOCK TRANSFER
& TRUST COMPANY, as Trustee
 
       
 
  By:   /s/ Felix Orihuela
 
       
 
  Name:   Felix Orihuela
 
       
 
  Title:   Vice President
 
       
 
            COMMUNITY BANKERS ACQUISITION CORP.
 
       
 
  By:   /s/ Gary A. Simanson
 
       
 
  Name:   Gary A. Simanson
 
       
 
  Title:   President
 
       

 

8



--------------------------------------------------------------------------------



 



EXHIBIT A
[LETTERHEAD OF COMPANY]
[INSERT DATE]
Continental Stock Transfer & Trust Company
17 Battery Place
8th Floor
New York, New York 10004
Attn: Steven Nelson, President

Re:  
Trust Account No. [___________]
Termination Letter

Gentlemen:
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Community Bankers Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of  _____  , 2006 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement (“Business Agreement”) with  _____  (the “Target Business”) to
consummate a business combination with Target Business (a “Business
Combination”) on or about [INSERT DATE]. The Company shall notify you at least
48 hours in advance of the actual date of the consummation of the Business
Combination (the “Consummation Date”).
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
in writing on the Consummation Date.
On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and
(ii) the Company shall deliver to you written instructions with respect to the
transfer of the funds held in the Trust Account (the “Instruction Letter”). You
are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of the counsel’s letter and the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company of the same and the Company shall direct you as to whether such
funds should remain in the Trust Account and distributed after the Consummation
Date to the Company. Upon the distribution of all the funds in the Trust Account
pursuant to the terms hereof, the Trust Agreement shall be terminated.
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.

 

 



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            COMMUNITY BANKERS ACQUISITION CORP.
 
       
 
  By:    
 
       
 
      Gary A. Simanson, President

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[LETTERHEAD OF COMPANY]
[INSERT DATE]
Continental Stock Transfer & Trust Company
17 Battery Place
8th Floor
New York, New York 10004
Attn: Steven Nelson, President

Re:  
Trust Account No. [_________] Termination Letter

Gentlemen:
Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Community Bankers Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of  _____  , 2006 (the “Trust
Agreement”), this is to advise you that the Company has been dissolved due to
the Company’s inability to effect a Business Combination within the time frame
specified in the Company’s prospectus relating to its IPO. Attached hereto is a
certified copy of the Certificate of Dissolution as filed with the Delaware
Secretary of State.
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account. You will notify the Company and
JPMorgan Chase NY Bank (the “Designated Paying Agent”) in writing as to when all
of the funds in the Trust Account will be available for immediate transfer (the
“Transfer Date”). The Designated Paying Agent shall thereafter notify you as to
the account or accounts of the Designated Paying Agent that the funds in the
Trust Account should be transferred to on the Transfer Date so that the
Designated Paying Agent may commence distribution of such funds in accordance
with the Company’s instructions. You shall have no obligation to oversee the
Designated Paying Agent’s distribution of the funds. Upon the payment to the
Designated Paying Agent of all the funds in the Trust Account, the Trust
Agreement shall terminate in accordance with the terms thereof.

              Very truly yours,
 
            COMMUNITY BANKERS ACQUISITION CORP.
 
       
 
  By:    
 
       
 
      Gary A. Simanson, President

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[LETTERHEAD OF COMPANY]
[Insert Date]
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven Nelson, President
Re: Trust Account No. [ ] — Distribution of Income on Property
Gentlemen:
Pursuant to Section 2(b) of the Investment Management Trust Agreement between
Community Bankers Acquisition Corporation (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of  _____  , 2006 (“Trust
Agreement”), we are requesting for our working capital purposes that you deliver
to us $  _____  representing income earned on the Property from  _____  to
 _____  . In accordance with the terms of the Trust Agreement, you are hereby
directed and authorized to transfer said amount, less any fees due the Trustee
pursuant to Section 3(c) of the Trust Agreement, immediately upon your receipt
of this letter to the Company’s operating account at:

     
Bank:
  [  _____  ] 
ABA #:
  [  _____  ] 
Account Name:
                      . 
Account Number:
  [  _____  ] 
Reference:
  Distribution of Income Earned on Trust Property

Very truly yours,

         
By:
       
 
       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
AUTHORIZED INDIVIDUAL(S) and telephone numbers
AUTHORIZED FOR TELEPHONE CALL BACK

     
COMPANY:
  Community Bankers Acquisition Corp.
 
  717 King Street
 
  Alexandria, Virginia 22314
 
  Attn: Gary A. Simanson, President
 
  Telephone: (703) 759-2502
 
   
TRUSTEE:
  Continental Stock Transfer & Trust Company
 
  17 Battery Place
 
  8th Floor
 
  New York, New York 10004
 
  Attn: Steven Nelson, President or Frank Di Paolo, CFO
 
  Telephone: (212) 845-3270

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement
between Community Bankers Acquisition Corp. and
Continental Stock Transfer & Trust Company

          Fee Item   Time and method of payment   Amount
Initial acceptance fee
  Initial closing of IPO by wire transfer   $1,000 
 
       
Annual fee
  First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check   $3,000 
 
       
Transaction processing fee for disbursements to Company under Sections 2(a) and
2(b)
  Deduction by Trustee from disbursement made to Company under Section 2(b)  
$250 

              Agreed:
Dated: June 8, 2006
            Community Bankers Acquisition Corp.
 
       
 
  By:   /s/ Gary A. Simanson
 
       
 
      Authorized Officer
 
            Continental Stock Transfer & Trust Co.
 
       
 
  By:   /s/ Felix Orihuela
 
       
 
      Authorized Officer

 

 